                                          1   ANTONIO RUIZ, Bar No. 155659
                                              CAREN P. SENCER, Bar No. 233488
                                          2   CONCEPCIÓN E. LOZANO-BATISTA, Bar No. 227227
                                              WEINBERG, ROGER & ROSENFELD
                                          3   A Professional Corporation
                                              1001 Marina Village Parkway, Suite 200
                                          4   Alameda, California 94501
                                              Telephone (510) 337-1001
                                          5   Fax (510) 337-1023
                                              Email: aruiz@unioncounsel.net
                                          6   Email: csencer@unioncounsel.net
                                              Email: clozano@unioncounsel.net
                                          7
                                              Attorneys for Plaintiff LINDA G. ROSSMAN
                                          8

                                          9                             UNITED STATES DISTRICT COURT

                                         10                           NORTHERN DISTRICT OF CALIFORNIA

                                         11

                                         12   LINDA G. ROSSMAN, in her capacity as               No. 4:19-cv-00391-RS
                                              Trustee of the UA Local 355 Health and              25'(5
                                         13   Welfare Trust Fund and of the Northern             STIPULATION FOR DISMISSAL
                                              California/Northern Nevada Landscape and           WITH PREJUDICE UPON
                                         14                                                      SETTLEMENT OF CASE
                                              Underground Utility Journeyman and
                                         15   Apprenticeship Trust Fund,

                                         16                              Plaintiff,

                                         17   v.
                                         18   MIGUEL INIGUEZ and FELIPE
                                              HERNANDEZ, in their capacities as Trustees
                                         19
                                              of the UA Local 355 Health and Welfare Trust
                                         20   Fund and the Northern California/Northern
                                              Nevada Landscape and Underground Utility
                                         21   Journeyman and Apprenticeship Trust Fund,
                                         22                               Defendants.
                                         23
                                              ///
                                         24
                                              ///
                                         25
                                              ///
                                         26
                                              ///
                                         27
                                              ///
                                         28
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation
                                                                                             1
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                   STIPULATION FOR DISMISSAL WITH PREJUDICE UPON SETTLEMENT OF CASE
                                                   CASE NO. 4:19-cv-00391-RS
                                         1           Plaintiff Linda G. Rossman (“Plaintiff”) and Defendants Miguel Iniguez and Felipe

                                         2   Hernandez (“Defendants”), having reached a settlement in the above- referenced case, hereby

                                         3   stipulate and request that the Court so order that the above-entitled matter be dismissed in its

                                         4   entirety with prejudice with all parties to bear their own attorneys’ fees and costs as to each other.

                                         5   Dated: October 1, 2019                          WEINBERG, ROGER & ROSENFELD
                                                                                             A Professional Corporation
                                         6
                                                                                            /s/ Concepción E. Lozano-Batista______________
                                         7                                           By:    CONCEPCIÓN E. LOZANO-BATISTA
                                                                                            Attorneys for Plaintiff
                                         8

                                         9   Dated: October 1, 2019                          SUSMAN GODFREY LLP
                                    10                                                       /s/ Bryan J. Caforio_________________________
                                                                                     By:     BRYAN J. CAFORIO
                                    11                                                       Attorneys for Defendants
                                    12

                                    13

                                    14
                                             PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                    15

                                    16

                                    17       Dated: 

                                    18
                                                                                           _________________________________________
                                    19                                                     HONORABLE RICHARD SEEBORG
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                    20

                                    21

                                    22

                                    23

                                    24
                                             146959\1045728
                                    25

                                    26

                                    27

                                    28
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation
                                                                                                2
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                STIPULATION FOR DISMISSAL WITH PREJUDICE UPON SETTLEMENT OF CASE
                                                CASE NO. 4:19-cv-00391-RS
